ORDER
Defendants-Appellants, the City of Zion, the Mayor of Zion and the Zion City Council, and Defendants-Appellees, the City of Rolling Meadows, the Mayor of Rolling Meadows and the Rolling Meadows City Council, filed petitions for rehearing and suggestions of rehearing in banc on April 2, 1991. All members of the panel voted to deny the petitions for rehearing. A vote of the active members of the court was requested, and a majority of the active judges have voted to deny a rehearing in banc. Circuit Judges Cudahy, Posner, Coffey, Manion and Kanne voted to grant rehearing in banc. The petitions for rehearing are therefore Denied.